PER CURIAM.
We affirm appellant’s convictions. We also affirm his sentences for same except as to restitution.
The trial court imposed restitution upon appellant pursuant to section 775.089, Florida Statutes (1991). However, there was no hearing on the matter, nor did the trial court mention restitution in its oral pronouncement of sentence. The parties agree that a hearing must be conducted before restitution may be imposed. Williams v. State, 588 So.2d 660 (Fla. 1st DCA 1991); see also Snell v. State, 502 So.2d 489 (Fla. 4th DCA), rev. dismissed, 509 So.2d 1119 (Fla.1987). Accordingly, we reverse the imposition of restitution and remand for a restitution hearing.
GLICKSTEIN, GUNTHER and STEVENSON, JJ., concur.